Name: 2011/144/EU: Council Decision of 15Ã February 2011 on the conclusion of the Interim Partnership Agreement between the European Community, of the one part, and the Pacific States, of the other part
 Type: Decision
 Subject Matter: economic geography;  international affairs;  European construction
 Date Published: 2011-03-05

 5.3.2011 EN Official Journal of the European Union L 60/2 COUNCIL DECISION of 15 February 2011 on the conclusion of the Interim Partnership Agreement between the European Community, of the one part, and the Pacific States, of the other part (2011/144/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 207, in conjunction with Article 218(6)(a)(iii) and 218(6)(a)(v) thereof, Having regard to the proposal from the European Commission, Having regard to the consent of the European Parliament, Whereas: (1) On 12 June 2002, the Council authorised the Commission to open negotiations to conclude Economic Partnership Agreements with ACP countries. (2) Negotiations for an Interim Partnership Agreement (hereinafter referred to as the interim EPA) were concluded on 23 November 2007 with Papua New Guinea and the Republic of the Fiji Islands. (3) The interim EPA has not yet been concluded. Following the entry into force of the Treaty of Lisbon, the procedure to be followed to that end is laid down in Article 218 of the Treaty on the Functioning of the European Union. (4) The interim EPA should be concluded on behalf of the European Union, HAS ADOPTED THIS DECISION: Article 1 The Interim Partnership Agreement between the European Community, of the one part, and the Pacific States, of the other part, is hereby approved on behalf of the European Union. Article 2 The President of the Council shall give the notification referred to in Article 76(2) of the interim EPA on behalf of the Union. Article 3 This Decision shall enter into force on the date of its adoption. Article 4 This Decision shall be published in the Official Journal of the European Union. The date of entry into force of the Agreement shall be published in the Official Journal of the European Union. Done at Brussels, 15 February 2011. For the Council The President MATOLCSY Gy.